Citation Nr: 1617047	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-08 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine prior to February 25, 2010.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine beginning February 25, 2010. 

3.  Entitlement to a sperate compensable rating for lumbar radiculopathy associated with the lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran had active duty service from September 1972 to June 1974. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction resides with the Los Angeles, California RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2013, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

By way of procedural background, in a decision dated in April 2014, the Board denied a rating in excess of 10 percent prior to February 25, 2010, and a rating in excess of 20 percent from February 25, 2010 to August 31, 2013.  In April 2014, the Board also remanded the issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine since August 31, 2013.  The Veteran appealed that decision to the Veterans Court.  In a single-judge decision dated in July 2015, the Court vacated the Board's April 2014 decision to the extent of these determinations, and remanded those issues back to the Board for additional development.  The Board also denied an earlier effective date for the grant of service connection.  That determination was not discussed by either the Veteran's pleading before the Veterans Court or by the Veterans Court itself. 

In December 2015, the Board remanded the issues on appeal for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's spine disability.  This was accomplished, and the claims were readjudicated in a March 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the initial rating period prior to February 25, 2010, the Veteran's service-connected degenerative arthritis of the lumbar spine was not shown to have been manifested by either moderate limitation of motion; or, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  For the rating period from February 25, 2010 to June 18, 2012, the Veteran's service-connected lumbar spine disability manifested thoracolumbar spine flexion greater than 30 degrees but not greater than 60 degrees with paraspinal muscle spasms.

3.  For the rating period beginning June 19, 2012, the Veteran's service-connected lumbar spine disability more nearly approximates thoracolumbar spine flexion of less than 30 degrees, but without unfavorable ankylosis of the entire thoracolumbar spine.

4.  For the rating period beginning February 25, 2010, the Veteran has had left leg lumbar radiculopathy approximating mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 25, 2010, the criteria for a rating in excess of 10 percent for lumbar spine arthritis with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code (DC) 5243 (2015).

2.  For the rating period from February 25, 2010 to June 18, 2012, the criteria for a rating in excess of 20 percent for lumbar spine arthritis with intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, DC 5243 (2015).

3.  For the rating period beginning June 19, 2012, the criteria for a 40 percent rating, but no higher, for lumbar spine arthritis with intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code (DC) 5243 (2015).

4.  For the rating period beginning February 15, 2010, the criteria for a separately compensable rating of 10 percent, but no greater, for left leg lumbar radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims the Veteran was mailed letters in June 2008 and August 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

With respect to claim on appeal, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were provided in April 2009, February 2010, June 2012, and February 2016 to determine the nature, and severity of the Veteran's disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the June 2012 VA examination report is inadequate as the examiner failed to consider the Veteran's flare-ups relating to his lumbar spine disability.  The remaining examinations of record are adequate.  The Veteran has not argued the contrary. Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2015). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Laws and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making a disability determination. 
38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint. 
38 C.F.R. § 4.59 (2015).

During the course of this appeal, the rating criteria for spine disorders were changed effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  The new criteria are only applicable to the period of time since their effective date while the old criteria may be applied forward if in effect during the appeal period; the criteria most favorable to the claimant shall be applied. VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  See also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

The Veteran's service-connected spine disability has been evaluated as 10 percent disabling for the entire rating period on appeal under Diagnostic Code 5242 for degenerative arthritis of the lumbar spine.  

Under Diagnostic Code 5003, as it existed prior to September 26, 2003, degenerative arthritis established by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003), a 10 percent evaluation is warranted for slight limitation of lumbar spine motion.  A 20 percent evaluation is warranted for moderate limitation of motion. The schedular maximum evaluation of 40 percent is warranted where the limitation of motion in the lumbar spine is severe. 

Under the General Rating Formula for Diseases and Injuries of the Spine, which became effective September 26, 2003, an evaluation may be assigned with or without symptoms such as pain (regardless of whether it radiates), stiffness, or aching in the affected area. 
Diagnostic Code 5242 is evaluated using the General Rating Formula for Disease and Injuries of the Spine.  Under the General Rating Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum schedular evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

Note 1 to the General Rating Formula provides to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 to the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation were zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 to the General Rating Formula provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note 4 to the General Rating Formula provide to round each range of motion measurement to the nearest 5 degrees.

Note 5 to the General Rating Formula provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note 6 to the General Rating Formula provides to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.


Rating Analysis for Lumbar Spine Disability

By way of procedural background, the Veteran was initially granted a 10 percent rating for his lumbar spine disability in a July 2009 ratting decision.  In a March 2011 statement of the case, the RO increased the Veteran's disability rating to 20 percent effective February 25, 2010.

In the most recent December 2015 remand, the Board listed one of the issues on appeal as entitlement to a disability rating in excess of 30 percent for degenerative arthritis of the lumbar spine for the period since August 31, 2013 (emphasis added); however, this appears to be typographical error as the Veteran has not been granted a 30 percent rating for his lumbar spine disability at any point during the appeal period.  As such, the Board will consider whether a rating in excess of 10 percent is warranted for the rating period prior to February 25, 2010, and whether a rating in excess of 20 percent is warranted thereafter. 

The evidence includes VA treatment notes which show that between 2000 and 2010 the Veteran complained of chronic low back pain.  In February 2001, the Veteran reported spondylolisthesis.  The Veteran was afforded x-rays and the examiner reported a 25% anterior slip of L5 over S1 and disc space narrowing at L5-S1 and L4-5 with associate facet joint degenerative changes at the same levels.  In April 2004, the Veteran reported chronic neck pain and low back pain.  The Veteran was afforded x-rays, which revealed a second-degree retrolisthesis of the sacrum in regard to L5 with a pars interarticularis defect. The examiner noted degenerative changes with discogenic disease involving L4 through S1 mainly L5 S1.  The examiner also noted some bony impaction at L5-S1.

In April 2009, the Veteran was afforded a VA spine examination.  The Veteran reported stiffness, but no numbness, loss of bladder control or loss of bowel control. He reported constant pain of the lower back that he described as burning, aching, and sharp, and a 9 on a scale of 1 to 10.  He reported that the pain was elicited by physical activity and lifting and relieved by rest and Salsalate.  He stated that his condition had not resulted in any incapacitation.  He also reported that he was unable to do strenuous activities, prolonged standing, sitting, walking or pending.
Upon physical examination, the April 2009 examiner noted that the Veteran's posture and gait were within normal limits.  The examiner noted no evidence of radiating pain on movement, and no muscle spasm.  There was tenderness in the mid-low back area, but a negative straight leg raising test on the right and left.  The examiner also indicated no ankylosis of the lumbar spine.  Range of motion testing showed flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  The Veteran's combined range of motion was 210 degrees.  The examiner noted that joint function of the spine was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The examiner noted that there was no additional limitation in degree of range of motion.  There were also no muscle spasms on examination.

The Board finds that, for the rating period prior to February 25, 2010, the record does not reflect that forward flexion of the thoracolumbar spine was less than 60 degrees; or that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or that there was muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, forward flexion of the lumbar spine was limited to, at worst, 70 degrees.  Further, the combined range of motion of the thoracolumbar spine was 210 degrees.  There were also no muscle spasms on examination.  As such, an initial evaluation in excess of 10 percent under Diagnostic Code 5242 is not warranted for the rating period prior to February 25, 2010.  The Veteran's symptoms included pain and stiffness, which are considered under Diagnostic Code 5242.  Thus, an additional evaluation under a separate diagnostic code is not warranted. 

Further, the Board finds that an initial evaluation in excess of 10 percent under Diagnostic Code 5292 (in effect prior to September 26, 2003) is not warranted as there are no symptoms of moderate limitation of motion.  As noted above, the examiner noted the Veteran's limitation of motion to be only slightly less than normal where flexion was limited to 70 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  Compare 38 C.F.R. § 4.71, Plate V (normal range of motion of the thoracolumbar spine is from 0 to 90 degrees flexion, 0 to 20 degrees extension, 0 to 30 degrees lateral flexion and 0 to 30 degrees lateral rotation).  

The Board has also considered the DeLuca factors described in detail above.  The examiner noted that there was additional limitation due to pain, but no additional limitation due to fatigue, weakness, lack of endurance or incoordination.  A higher rating may only be granted based on a greater limitation of motion due to pain on use.  DeLuca, 8 Vet. App. 202.  The April 2009 VA examiner indicated that the Veteran's pain on use did not cause a greater limitation of motion.  38 C.F.R. § 4.40.  Accordingly, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the rating period prior to February 25, 2010.

The Board next finds that, for the rating period from February 25, 2010 to June 18, 2012, a rating in excess of 20 percent is not warranted.  The Board further finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates a 40 percent evaluation for the rating period beginning June 19, 2012.

The evidence during this period includes VA treatment notes which show complaints of chronic low back pain from 2010 to 2013. 

In February 2010, the Veteran was afforded a VA spine examination.  The Veteran reported that his walking ability was limited to about a mile because of his back pain and that it would take him approximately half an hour to walk that distance.  He noted that his pain was associated with stiffness, spasm, and decreased range of motion.  He reported occasional numbness and tingling in the lower extremities with pain radiating to the bilateral lower extremities.  The Veteran denied symptoms of weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, dislocation, deformity, tenderness, drainage, effusion, or subluxation as a result of the joint condition.  He noted that the pain was constant and severe and made worse with physical activities.  It was further indicated that the pain resulted in functional impairment including the ability to lift, carry, walk or stand for an extended period of time.  He denied hospitalizations or surgeries, but noted that he missed 21 days of work that year because of his low back pain.  
Upon physical examination, the February 2010 examiner noted evidence of painful motion, but no evidence of radiation of pain upon movement and no evidence of tenderness.  The examiner noted evidence of paraspinal muscle spasm at L3-L4, L4-L5 and L5-S1.  There was no ankylosis of the spine.  The position of the head was normal and there was symmetry in appearance and in spinal motion.  The spinal curvature was within normal limits.  There was no objective evidence of radiculopathy.  The examiner reported the Veteran's range of motion measurements as flexion to 50 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 30 degrees.  The Veteran's combined range of motion was 185.  Repetition was possible without additional limitation of motion.  Range of motion was additionally limited by pain and lack of endurance with pain having a major functional impact.  It was not limited by fatigue, weakness, or incoordination after repetitive use.

In June 2012, the Veteran was afforded another VA spine examination.  The Veteran reported that his back was the same as it had been for years.  He also reported that he had been experiencing his left foot "go numb" intermittently.  He stated that when he was not working his back pain was tolerable.  He reported taking Salsalate daily with a muscle relaxer.  He also reported walking approximately 1 to 3 miles, 3 times a week.  The Veteran indicated that he had flare-ups that impacted the function of his thoracolumbar spine, but he was unable to identify precipitating factors.  He reported his flare-ups were better with flexing hips and medication.  

Upon physical examination, the June 2012 examiner reported the Veteran's range of motion measurements to be forward flexion to 45 degrees, extension to 30 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  The Veteran's combined range of motion was 175.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation of range of motion.  The examiner reported no localized tenderness or pain to palpation for joints and soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  The Veteran's muscle strength was normal and there was no muscle atrophy. The Veteran's reflexes and sensory examination were normal.  Right and left straight leg raising test were negative and there were no signs or symptoms of radiculopathy or other neurologic abnormalities.  The examiner noted that there was no intervertebral disc syndrome and no incapacitating episodes.

That Board notes that, in the July 2015 Memorandum Decision, the Court determined that the June 2012 VA examination was inadequate.  The Court explained that, while the examiner acknowledged that the Veteran reported flare-ups that impacted the function of his thoracolumbar spine, the examiner provided no opinion or assessment describing the functional impairment caused by the flare-ups.  This lack of analysis concerning flare-ups and functional impairment results in a medical opinion that is insufficient to permit an evaluation of the disability to be a fully informed one.  For these reasons, the July 2015 VA examination is assigned reduced probative value.  

In a February 2016 Disability Benefits Questionnaire, the examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  During the evaluation, the Veteran reported that he had back pain every day.  The pain was aggravated by prolonged sitting, walking, repetitive bending, and driving.  The Veteran also indicated that his left leg became numb at times during the day.  The Veteran denied flare-ups associated with his thoracolumbar spine disability.  He did report, however, that he was unable to do heavy lifting and repetitive bending.  

Upon range of motion testing, the February 2016 examiner noted that forward flexion of the thoracolumbar pine was limited to 35 degrees.  The examiner noted that the Veteran's range of motion was abnormal as a result of pain with bending, twisting, and turning.  The Veteran was able to perform repetitive-use testing, but there was no change in range of motion.  The examiner also performed post-test range of motion testing which showed forward flexion limited to 15 degrees.  The examiner also noted that the Veteran had radicular pain as due to radiculopathy.  Specifically, the examiner indicated that the Veteran had "mild" left lower extremity symptoms associated with the L4-S3 nerve roots (sciatic nerve).  There was no ankylosis of the spine.  As noted above, the Veteran was noted to have IVDS; however, the Veteran had not had any episodes of acute signs and symptoms that required bed rest prescribed by a physician in the past 12 months.  

The evidence for the rating period from February 25, 2010 to June 18, 2012 includes the February 2010 VA examination report, which the Board finds to be probative.  Notably, the Court's July 2015 Memorandum Decision did not indicate that the February 2010 examination was inadequate.  During the February 2010 examination, the Veteran was found to have thoracolumbar spine flexion to 50 degrees and paraspinal muscle spasms at L3-L4, L4-L5 and L5-S1, symptoms which are specifically contemplated by the currently assigned 20 percent rating.  

Further, the February 2010 examiner indicated that the Veteran did not have ankylosis of the spine.  Repetition was possible without additional limitation of motion.  The Board finds that there is no evidentiary basis for a rating greater than 20 percent for the Veteran's service-connected lumbar spine disability for the rating period from February 25, 2010 to June 18, 2012.  

Nonetheless, the Board finds that, beginning June 19, 2012, the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates a 40 percent rating criteria.  

Although range of motion testing showed forward flexion to be limited to 35 degrees during the February 2016 VA examination report, the Board finds that the Veteran's post-test range of motion was limited to 15 degrees in forward flexion.  Id.  As such, the Board finds that the Veteran's lumbar spine disability more nearly approximates a 40 percent rating under the General Rating Formula for Disease of the Spine.  

Moreover, as the June 19, 2012 VA examination report has been found to be inadequate, the Board finds that the Veteran's 40 percent rating will be assigned beginning June 19, 2012, the date the Veteran's lumbar spine disability could have been shown to have increased in severity.  For these reasons, the Board finds that, beginning June 19, 2012, a 40 percent rating for the Veteran's lumbar spine disability is warranted.
The Board further finds that there is no evidentiary basis for a rating greater than 40 percent for the Veteran's service-connected lumbar spine disability for the rating period beginning June 19, 2012.  Notably, the Veteran has stated that a 40 percent rating for his spine disability was warranted.  See Representative's Brief dated in March 2016.  Additionally, there is no lay or medical evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  As such, a rating greater than 40 percent for service-connected lumbar spine disability is not met for the rating period beginning June 19, 2012.

The Board further finds that the evidence is in equipoise as to whether a separate 10 percent rating for lumbar radiculopathy of the left leg is warranted for the rating period beginning February 25, 2010.  During the February 2016 VA examination, the examiner noted that the Veteran had radicular pain as due to radiculopathy.  Specifically, the examiner indicated that the Veteran had "mild" left lower extremity symptoms associated with the L4-S3 nerve roots (sciatic nerve).  

Although the evidence prior to the February 2016 examination does not show objective evidence of radiculopathy, the Veteran consistently reported symptoms of pain and numbness in his left lower extremity.  For example, during the February 2010 examination, the Veteran reported occasional numbness and tingling in the lower extremities.  In the June 2012 examination, the Veteran indicated that he had been experiencing his left foot "go numb" intermittently.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for the rating period beginning February 25, 2010.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration. 
38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The Veteran asserts that the assigned evaluations do not encompass the totality of his symptoms.  However, as noted above, the Board has found that higher evaluations are not warranted.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the evidence of record.  The record indicates that the Veteran is employed.  During the July 2013 Board Hearing, the Veteran testified that he had been running his business from his home for the past 15 years.  See Id at pg. 12.  Moreover, although the February 2016 examiner indicated that the Veteran would be limited in activities that require bending, lifting, or tilting of the torso, the Veteran was noted to be able to entertain light physical employment.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the rating period prior to February 25, 2010, a rating in excess of 10 percent for the service-connected lumbar spine disability is denied.

For the rating period from February 25, 2010 to June 18, 2012, a rating in excess of 20 percent rating for the service-connected lumbar spine disability is denied.

For the rating period beginning June 19, 2012, a 40 percent rating, but no higher, for the service-connected lumbar spine disability is granted.

For the rating period beginning February 25, 2010, a separately compensable rating of 10 percent, but no greater, for left leg lumbar radiculopathy, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


